Title: To George Washington from Arthur St. Clair, 14 January 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            
                                14-15 January 1781
                            
                        
                        
                            
                        
                        Men and discharging them, upon which they give up their Arms—They have also given up
                            the british Emissary & they were executed three Days ago—It now appears that Force is out of Question. I shall,
                            however in obedience to your desire go down to day and see how Matters go on, and give you a circumstantial Account as
                            soon as possible. I Am Sir Your very humble Servant
                        
                            Ar St Clair
                        
                        
                            I believe it is doubtful whether the Ennemy have have left Staaten Island—they had not three Days ago which
                                was about the Time I had been informed that they had returned.
                        

                        
                            Janry15th Since writing the above I have received Your Excellencys Letter of the 12th and can now inform
                                You with certainty that Terms are agreed on, as I have mentioned above and
                                the Commissioners are busy in settling with the Men. 
                        

                    